UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 HUDSON INSURANCE COMPANY, et al.,
        Plaintiffs,
        v.                                              Case No.: 1:16-mc-00515 (CKK)
 KRISHNA KUMARI, et al.,
        Defendants.


                                MEMORANDUM OPINION
                                    (June 10, 2016)

       Presently before the Court is Plaintiff Benaka, Inc.’s [3] Motion for Judgment against

Garnishees for Rental Payment Amounts. For the reasons described below, the Court shall DENY

Plaintiff’s [3] Motion for Judgment against Garnishees for Rental Payment Amounts.

                                      I. BACKGROUND

       Plaintiff Benaka, Inc. is a judgment creditor as to Defendant, Mr. Bharath Kortagere, aris-

ing out of a lawsuit filed in the United States District Court for the District of Maryland (“the

Maryland Suit”). See Registration of Foreign Judgment, ECF No. [1] (attaching three courts orders

from the Maryland Suit indicating judgment against Mr. Kortagere).

       As relevant to this proceeding, Mr. Kortagere is also the owner of the real property and

improvements located at 1309 Park Road, N.W., Unit 001, Washington, D.C., 20010, which Mr.

Kortagere rents to two tenants, Ms. Lauren Reese and Ms. A. Grace Anderson.

       On or about March 14, 2016, Benaka, Inc. registered the Judgment from the Maryland Suit

in this Court. See id. Benaka, Inc. subsequently requested Writs of Attachment on Judgment

Other Than Wages, Salary and Commissions (the “Writs”) and accompanying Interrogatories in

Attachment as to Ms. Reese and Ms. Anderson, which the Court issued on April 7, 2016. Benaka,

Inc. then served Ms. Reese and Ms. Anderson by private process service with the Writs and the
Interrogatories in Attachment. See Exhibit B to Pl.’s Motion, ECF No. [3-3]. On or about April

22, 2016, Ms. Reese and Ms. Anderson each answered the Interrogatories, as follows:

       QUESTION #1: Were you at the time of the service of the writ of attachment, or
       have you between the time of such service and the filing of your answers to this
       interrogatory indebted to the defendant(s), and if so, how, and in what amount?

       ANSWER: To my knowledge, I have never been indebted to Krishna Kumari, the
       only defendant identified in the Writ of Attachment on Judgment other than Wages,
       Salary and Commissions (the “Writ”) that I received on or about April 13, 2016. I
       was not indebted to Bharath Kortagere, the individual identified in the letter I re-
       ceived with the Writ at the time of service or at any time up to now. I will owe
       monthly rental payments to Mr. Kortagere on May 1, 2016, June 1, 2016, and July
       1, 2016 (the last 3 months of my lease term in the amount of $650.00 (as to A.
       Grace Anderson) and $850.00 (as to Lauren Reese).

       QUESTION #2: Have you at the time of the service of the writ of attachment, or
       have you had between the time of such service and the filing of your answer to this
       interrogatory, any goods, chattels, or credits of the defendant(s) in your possession
       or charge, and, if so, what?

       ANSWER: To my knowledge, I have never had in my possession or charge any
       goods, chattels, or credits of Krishna Kumari, the only defendant identified in the
       Writ that I received on or about April 13, 2016. I have not had in my possession or
       charge any goods, chattels, or credits of Bharath Kortagere, the individual identified
       in the letter I received with the Writ, at the time of service or at any time up to now.

Exhibit A to Pl.’s Motion, ECF No. [3-2].

       On April 29, 2016, Plaintiff Benaka, Inc. filed the instant motion, requesting that this Court

enter judgments against Ms. Reese and Ms. Anderson and in favor of Banaka for rental payments

to be owed by Ms. Reese and Ms. Anderson to Mr. Kortagere, on May 1, 2016, June 1, 2016, and

July 1, 2016. See Pl.’s Mot. for Judgment, ECF No. [3].

                                         II. DISCUSSION

       In order to reach personal property of a debtor held by a third party in the District of Co-

lumbia, a judgment creditor must—following entry of judgment—request the court to issue a writ

of attachment. Consumers United Ins. Co. v. Smith, 644 A.2d 1328, 1351 (D.C. 1994) (citing D.C.



                                            Page 2 of 5
Code § 16–542). The judgment creditor must then “serv[e] the garnishee with a copy of the writ

of attachment and of the interrogatories accompanying the writ.” Id. at 1351-52 (quoting D.C.

Code § 16–546). Service of the writ on the garnishee creates a valid lien in favor of the judgment

creditor on the debtor’s property held by the garnishee. Id. at 1352. Such property may include,

as relevant to this action, “credits of the defendant” that are in the garnishee’s possession. See id.

at 1355 (citing D.C. Code § 16–546).

       Obtaining the property held by the garnishee, however, is an “entirely separate matter,”

which typically involves the following additional procedures. Id. at 1352. Upon receipt of the

writ of attachment, the garnishee is required to file answers to the interrogatories that accompany

the writ. Id. Within twenty-eight days following receipt of the garnishee’s answers, the judgment

creditor must request condemnation of the funds held by the garnishee. Id. If the garnishee fails

to answer the interrogatories accompanying the writ, or if the garnishee answers the writ but fails

to send money to the judgment creditor, the judgment creditor should file a motion for judgment

of recovery against the garnishee. Id.; see also D.C. Code § 16–556. Therefore, “although steps

in addition to serving a writ of attachment may be required to obtain the property of the debtor

held by the garnishee, the judgment creditor has a valid lien as of the date the writ is served on the

garnishee.” Id. (emphasis added).

       Here, Plaintiff Benaka, Inc. appears to have followed the appropriate procedural

requirements, which are described above. However, Plaintiff is incorrect in arguing that it is enti-

tled to a judgment entered against Ms. Reese and Ms. Anderson, as garnishees, on the grounds that

they asserted that they would owe future monthly rental payments to Mr. Kortagere on dates sub-

sequent to the issuing of the writ of garnishment.

       In the District of Columbia, it is well-settled that a writ of garnishment will reach only



                                             Page 3 of 5
sums that a garnishee unconditionally owes to the debtor at the time the writ is served. See Smith,

644 A.2d at 1356 (concluding that “a writ of garnishment covers only the property of the debtor

in the hands of the garnishee at the time the writ is served”). A writ of garnishment “does not

include sums that may be held and earmarked for a debtor by the garnishee but are still subject to

a contingency that has not occurred and thus has not assuredly made the money the debtor’s own.”

Id. at 1356 n. 34; see also Cummings Gen. Tire Co. v. Volpe Constr. Co., 230 A.2d 712, 713 (D.C.

1967) (“[M]oney payable upon a contingency or condition is not subject to garnishment until the

contingency has happened or the condition has been fulfilled”). Accordingly, the District of Co-

lumbia Court of Appeals has long held that future rental payment to be owed by a tenant constitutes

a “contingent liability” at the time that a writ of garnishment is levied, and therefore, is not con-

sidered a “credit” that may be attached by a judgment creditor under Section 16-546. United States

Fidelity & Guar. Co. v. Wrenn, 67 App. D.C. 94, 89 F.2d 838, 840-41 (1937) (holding that “un-

earned rent is not a ‘debt,’ ” and instead constitutes a “contingent liability,” because rent “does not

accrue to the lessor as a debt unless the lessee has enjoyed the use of the land”); see also Smith,

644 A.2d at 1356 n. 34 (citing Wrenn for same proposition). Accordingly, Plaintiff is not entitled

to garnish the rental payments owed by Ms. Reese and Ms. Anderson for May 2016, June 2016,

and July 2016.

         The Court also notes that Ms. Reese and Ms. Anderson were not otherwise “indebted” to

Mr. Kortagere or in the possession of any “goods, chattels, or credits” of Mr. Kortagere between

the date of service of the Writs (April 13, 2016) and the date that Ms. Reese and Ms. Anderson

filed their answers to the Interrogatories (April 22, 2016). See Exhibit A to Pl.’s Motion, ECF No.

[3-2].

         Accordingly, there is no legal basis for this Court to enter the judgments requested by



                                             Page 4 of 5
Plaintiff against Ms. Reese and Ms. Anderson.

                                    III. CONCLUSION

       For the reasons stated above, the Court shall DENY Plaintiff’s [3] Motion for Judgment

against Garnishees for Rental Payment Amounts, and the Court shall DISMISS this miscellaneous

action in its entirety. An appropriate Order accompanies this Memorandum Opinion.


                                                  __/s____________________________
                                                  COLLEEN KOLLAR-KOTELLY
                                                  United States District Judge




                                         Page 5 of 5